DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
This office action is responsive to the amendment filed 29 March 2022. As directed by the amendment claims 1, 2, 5, 8-10, 13, 16, 21 and 23 have been amended, and claims 17-20 have been cancelled. Thus, claims 1-16 and 21-24 are presently pending in this application.

Claim Objections
Claim 13 is objected to because of the following informalities: “detect the information” should read --detect information--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5-8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US Patent No. 5,803,901) (Chin) in view of Burton et al. (US Patent No. 6,579,224) (Burton) in view of Yoon (US Patent No. 6,387,043)
Referring to claim 1: Chin teaches an implantable device kit (see figures 2A-C and 3A-C) fully capable of controllable coaptation of a body lumen in tissue of a living body, comprising: an implantable device (see figures 2A-C and 3A-C, #1) fully capable of controlling the coaptation of the body lumen, the implantable device including: an adjustable membrane element (see figures 2A-C and 3C, #12) including a continuous wall having an inner surface defining a chamber (see figures 2A and 3C, #13); an elongate conduit (see figures 2A-C and 3A-C, #3) including a conduit peripheral surface, a conduit rear end, a conduit front end (see figure 2A, reproduced below), and a conduit lumen, the conduit peripheral surface connected to and sealed to the adjustable membrane element at or near the conduit front end (see figures 2A-B; column 12, lines 25-65), the conduit lumen having a first opening at the conduit rear end, a second opening in fluid communication with the chamber (see figures 2A-C; wherein it is clear that the conduit has an opening at the front and rear end); and a rear port (see figure 2A, #5) connected to the conduit rear end and including a cavity in fluid communication with the first opening of the conduit lumen (see figures 2A and 3C; wherein it is clear that the port, #5, includes a cavity in communication with the lumen since an endoscope, E, is configured to enter the port and extend into the cavity of the adjustable membrane element) and a flapper valve (see figures 2A and 3C, #2) configured to seal the cavity; and a sensor probe (see figure 3C, #E; column 13, 40-49) including a probe front end and a sensor at the probe front end, the sensor configured to detect information when being positioned in the conduit lumen (see column 13, 40-49; wherein it is clear that the endoscope probe front end includes a sensor fully capable of detecting information when positioned in the lumen). Chin is silent to a closed end at or near the conduit front end; a septum configured to seal the cavity; the probe front end having a sharp tip configured pierce through the septum.

    PNG
    media_image1.png
    255
    550
    media_image1.png
    Greyscale

Burton teaches an implantable device kit (see figure 2, #200) comprising: an implantable device (see figure 2, #202) configured to control the coaptation of the body lumen, the implantable device including: an adjustable membrane element (see figure 2, #204) including a continuous wall (see figure 2, #208) having an inner surface (see figure 2, #210) defining a chamber (see figure 2, #212); an elongate conduit (see figure 2, #206) including a conduit peripheral surface (see figure 2, #214), a conduit rear end (see figure 2, #216), a conduit front end (see figure 2, #218), and a conduit lumen (see figure 2, #230), the conduit lumen having a closed end at or near the conduit front end (see figure 2, #240; column 6, line 64-column 7, line 14); and a rear port (see figure 5, #530) connected to the conduit rear end (see figure 5; column 14, lines 3-25; wherein it is clear that the implantable device, #202, includes a rear port like that described in figure 5) and including a cavity (see figure 5, #536) in fluid communication with the first opening of the conduit lumen (see column 10, line 58-column 11, line 7) and a septum (see figure 5, #540) configured to seal the cavity. It would have been obvious to one of ordinary skill in the art to provide the conduit front end of Chin with a closed end like taught by Burton ‘224 in order to assist in moving the device through tissue. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the rear port including a flapper valve of Chin with a rear port including a septum like taught by Burton in order to yield predictable results in introducing the endoscope into the conduit and cavity of the adjustable membrane element while maintaining a fluid tight seal around the endoscope.
	Chin, as modified by Burton, is silent to the probe front end having a sharp tip configured pierce through the septum. Yoon teaches a penetrating endoscope (see figure 3, #12) including a probe front end having a sharp tip (see figure 3, #46); and a sensor (see figure 3, #30) at the probe front end (column 4, line 59-column 6, line 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the endoscope of Chin, as modified by Burton, with the penetrating endoscope of Yoon in order easy insertion of the endoscope through the septum and reduce to the septum.
Referring to claim 2: Chin, as modified by Burton and Yoon is silent to an additional implantable device including an additional adjustable membrane element, and wherein the sensor probe is configured to detect information indicative of at least one of a shape or a position of each of the adjustable membrane element and the additional adjustable membrane element, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the kit of Chin, as modified by Burton and Yoon, with an additional implantable device including an additional adjustable membrane element, in order to provide a point of visualization from multiple locations within the body, a mere duplication of parts is generally held to be within the level of ordinary skill in the art unless a new and unexpected result is produced.
Referring to claim 5: Yoon further teaches wherein the sensor comprises an optical sensor fully capable of detecting information indicative of a shape of the adjustable membrane element (column 4, line 59-column 6, line 4).
	Referring to claim 6: Yoon further teaches the optical sensor comprises a camera fully capable of providing for visualization of the inner surface of the continuous wall of the adjustable membrane element (column 4, line 59-column 6, line 4).
	Referring to claim 7: In the embodiment of figure 3, Yoon further teaches the optical sensor comprises a borescope in the form of an endoscope fully capable of providing for visualization of the inner surface of the continuous wall of the adjustable membrane element (column 4, line 59-column 6, line 4), wherein the endoscope includes a light source connected via an optical wave guide (see column 6, lines 5-24). Chin, as modified by Burton and Yoon, is silent to optical wave guide specifically being fiber optic. However, in an alternative embodiment Yoon further teaches a fiber optic waveguide for illuminating the field of view of the optical sensor (see column 12, line 50-column 13, line 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the waveguide taught by Chin, as modified by Burton and Yoon, with the fiber optic waveguide taught in an alternative embodiment of Yoon in order to yield predictable results in illuminating the field of view of the optical sensor. 
	Referring to claim 8: Yoon further teaches the sensor comprises an ultrasonic sensor fully capable of providing an ultrasonic image showing a shape of the body lumen and a position of the adjustable membrane element (see column 19, lines 4-35).
Referring to claim 21: Yoon further teaches the sensor comprises an ultrasonic sensor fully capable of providing an ultrasonic image showing a shape of the body lumen, a position of the adjustable membrane element relative to the body lumen, and a position of the additional adjustable membrane element relative to the body lumen (see column 19, lines 4-35).  
Referring to claim 22: Yoon further teaches the ultrasonic sensor is fully capable of allowing for visualization of the adjustable membrane element in relation to anatomic structures of the living body to aid placement of the adjustable membrane element during implantation of the implantable device into the living body (see column 19, lines 4-35).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Burton in view of Yoon, as applied to claim 1 above, in view of Wiita et al. (US Patent No. 5,313,934) (Wiita).
	Referring to claim 3: Chin, as modified by Burton and Yoon, is silent to the sensor probe comprises a probe lumen configured to be in fluid communication with the chamber of the adjustable membrane element when the probe front end is within the conduit lumen at the closed end of the conduit lumen, to allow for inflation of the adjustable membrane element by introducing a fluid into the chamber through the probe lumen, and to allow for deflation of the adjustable membrane element by withdrawing the fluid from the chamber through the probe lumen.  
Wiita teaches a sensor probe (see figure 1) comprising a probe front end (see figures 1-2, #46) and a probe lumen (see figures 1-2, #20/22) configured supply fluid from an opening (see figure 1, #66) to the probe front end (see column 4, lines 15-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor probe of Chin, as modified by Burton and Yoon, with a probe lumen like taught by Wiita in order to reduce fogging of the lens during use (see Wiita column 4, lines 15-47). Chin, as modified by Burton ‘224 and Yoon, further teaches the probe lumen being in fluid communication with the chamber of the adjustable membrane element when the endoscope is positioned within the conduit lumen.
	Referring to claim 4: Chin, as modified by Burton, Yoon and Wiita, teaches a sensor probe that is fully capable of allowing the sensor probe to function as a push rod. The limitation following the "configured for use as" clause of the claim limitations "configured for use as a push rod for advancing the implantable device in the tissue during an implantation of the implantable device” is not given weight since it is merely reciting an intended use of the positively recited structural elements of a sensor probe. As outlined above, Chin, as modified by Burton, Yoon and Wiita, specifically teaches the positively recited sensor probe with a rigidity that is fully capable of performing the recited use of the sensor probe.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Chin.
Referring to claims 9 and 11: Burton teaches an implantable device kit (see figure 3, #300) for controllable coaptation of a body lumen in tissue of a living body (see column 21, lines 22-40 and column 22, lines 44-60), comprising: a push rod (see figure 3, # 350) configured for advancing the implantable device in the tissue during an implantation of the implantable device (see column 8, lines 18-46), and wherein the inlet of the second conduit lumen is configured to receive a portion of the push rod, and the second conduit lumen is configured to accommodate the portion of the push rod (see figure 3; column 8, lines 18-46); and an implantable device (see figure 3, #302) configured to control the coaptation of the body lumen, the implantable device including: an adjustable element (see figure 3, #304) including a continuous wall (see figure 3, #308) having an inner surface (see figure 3, #310) defining a chamber (see figure 3, #312); an elongate conduit (see figure 3, #306) including a conduit peripheral surface (see figure 3, #314), a conduit rear end (see figure 3, #316), a conduit front end (see figure 3, #318), a first conduit lumen (see figure 3, #330), and a second conduit lumen (see figure 3, #332), the conduit peripheral surface connected to and sealed to the adjustable element at or near the conduit front end (see figure 3, #320/322; column 7, lines 52-67), the first conduit lumen having a first opening (see figure 3, #334) at the conduit rear end and a second opening (see figure 3, #336) in fluid communication with the chamber, the second conduit lumen having an inlet (see figure 3, #344) fully capable of receiving a portion of the push rod and a closed end (see figure 3, #346) at or near the conduit front end and is fully capable of allowing the push rod to advance to the closed end (see column 8, lines 18-46); and a rear port (see figure 5, #530) connected to the conduit rear end (see figure 5; column 14, lines 3-25; wherein it is clear that the implantable device, #302, includes a rear port like that described in figure 5) and including a cavity (see figure 5, #536) in fluid communication with the first opening of the first conduit (see column 10, line 58-column 11, line 7), the rear port including a septum (see figure 5, #540). Burton is silent to a sensor probe including a probe front end and a sensor incorporated onto the probe front end, wherein the sensor is configured to detect information when being positioned in the second conduit. 
Chin teaches an implantable device kit (see figures 2A-C and 3A-C) fully capable of controllable coaptation of a body lumen in tissue of a living body, comprising: an implantable device (see figures 2A-C and 3A-C, #1) fully capable of controlling the coaptation of the body lumen, the implantable device including: an adjustable membrane element (see figures 2A-C and 3C, #12) including a continuous wall having an inner surface defining a chamber (see figures 2A and 3C, #13); an elongate conduit (see figures 2A-C and 3A-C, #3) including a conduit peripheral surface, a conduit rear end, a conduit front end (see figure 2A, reproduced below), and a conduit lumen, the conduit peripheral surface connected to and sealed to the adjustable membrane element at or near the conduit front end (see figures 2A-B; column 12, lines 25-65), the conduit lumen having a first opening at the conduit rear end, a second opening in fluid communication with the chamber (see figures 2A-C; wherein it is clear that the conduit has an opening at the front and rear end); and a rear port (see figure 2A, #5) connected to the conduit rear end and including a cavity in fluid communication with the first opening of the conduit lumen (see figures 2A and 3C; wherein it is clear that the port, #5, includes a cavity in communication with the lumen since an endoscope, E, is configured to enter the port and extend into the cavity of the adjustable membrane element); and a sensor probe (see figure 3C, #E; column 13, 40-49) including a probe front end and a sensor at the probe front end, the sensor configured to detect information when being positioned in the conduit lumen (see column 13, 40-49; wherein it is clear that the endoscope probe front end includes a sensor fully capable of detecting information when positioned in the lumen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the kit of Burton with a sensor probe like taught by Chin in order to allowing visualization of tissue structures through the adjustable membrane element. Burton, as modified by Chin, teaches a sensor probe that is fully capable of detecting information when positioned in the second conduit lumen.
Referring to claim 10: Burton, as modified by Chin, is silent to an additional implantable device including an additional adjustable membrane element, and wherein the sensor probe is configured to detect information indicative of at least one of a shape or a position of each of the adjustable membrane element and the additional adjustable membrane element, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the kit of Burton, as modified by Chin, with an additional implantable device including an additional adjustable membrane element, in order to provide controllable coaptation from multiple locations within the body, a mere duplication of parts is generally held to be within the level of ordinary skill in the art unless a new and unexpected result is produced.
Referring to claim 12: Burton, as modified by Chin, teaches a sensor probe that is fully capable of use as a push rod for advancing the implantable device in the tissue during an implantation of the implantable device. The limitation following the "configured for use as" clause of the claim limitations "configured for use as a push rod for advancing the implantable device in the tissue during an implantation of the implantable device” is not given weight since it is merely reciting an intended use of the positively recited structural elements of a sensor probe. As outlined above, Burton, as modified by Chin, specifically teaches the positively recited sensor probe with a rigidity that is fully capable of performing the recited use of the sensor probe.
Claims 13-16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Chin in view of Yoon.
Referring to claims 13-15: With regards to claim 9 above, Chin teaches the sensor probe being and endoscope fully capable of detecting information indicative of a shape of the adjustable membrane element, visualization of the inner surface of the continuous wall of the adjustable membrane element but is silent to the endoscope specifically an optical sensor in the form of a camera or fiber optic borescope. Yoon teaches a borescope in the form of an endoscope including an optical sensor fully capable of providing for visualization of the inner surface of the continuous wall of the adjustable membrane element, wherein the endoscope includes a fiber optic waveguide for illuminating the field of view of the optical sensor (see column 12, line 50-column 13, line 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Burton, as modified by Chin, with an optical sensor in the form of a camera or fiber optic borescope like taught by Yoon in order to yield predictable results in visualizing features within the implantable device.
Referring to claim 16: With regards to claim 11 above, Chin teaches the sensor probe being and endoscope fully capable of detecting information indicative a shape of the body lumen and a position of the adjustable membrane element but is silent to the sensor comprising an ultrasonic sensor configured to provide an ultrasonic image. Yoon teaches an endoscope (see figure 3, #12) including a probe front end having a sharp tip (see figure 3, #46); and a sensor (see figure 3, #30) at the probe front end (column 4, line 59-column 6, line 40), wherein the sensor comprises an ultrasonic sensor fully capable of providing an ultrasonic image showing a shape of the body lumen and a position of the adjustable membrane element (see column 19, lines 4-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the sensor of Burton, as modified by Chin, with an ultrasonic sensor like taught by Chin in order to yield predicable results of allowing visualization of the device and surrounding tissue.
Referring to claim 23: With regards to claim 10 above, Chin teaches the sensor probe being and endoscope fully capable of showing a shape of the body lumen, a position of the adjustable membrane element relative to the body lumen, and a position of the additional adjustable membrane element relative to the body lumen but is silent to the sensor comprising an ultrasonic sensor configured to provide an ultrasonic image. Yoon teaches an endoscope (see figure 3, #12) including a probe front end having a sharp tip (see figure 3, #46); and a sensor (see figure 3, #30) at the probe front end (column 4, line 59-column 6, line 40), wherein the sensor comprises an ultrasonic sensor fully capable of providing an ultrasonic image showing a shape of the body lumen and a position of the adjustable membrane element (see column 19, lines 4-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the sensor of Burton, as modified by Chin, with an ultrasonic sensor like taught by Chin in order to yield predicable results of allowing visualization of the device and surrounding tissue.
	Referring to claim 24: Yoon further teaches the ultrasonic sensor is fully capable of allowing for visualization of the adjustable membrane element in relation to anatomic structures of the living body to aid placement of the adjustable membrane element during implantation of the implantable device into the living body (see column 19, lines 4-35).  

Response to Arguments
Applicant’s arguments concerning the amendments, see pages 7-8, filed 29 March 2022, with respect to the claim objections and rejection of claims under 35 U.S.C. §112(a) and 35 U.S.C. §112(b) have been fully considered and are persuasive.  The claim objections and rejection of claims under 35 U.S.C. §112(a) and 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments concerning the amendments to claim(s), see pages 9-12, specifically regarding the combination of Burton ‘224 and Qiu, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grooters et al. (US Patent No. 4,779,611) which teaches an implantable scope guide.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791